DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 15, in the reply filed on February 25, 2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Examiner Group I, claims 1 – 15, together with Group II, claims 16 – 19.  This is not found persuasive because the inventions have a different classification, thereby requiring a different field of search with different classes /subclasses or electronic resources, or employing different search strategies or search queries. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50, 60, 70, 80, 90.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lindsay et al. (USPGPub 2005/0136238 A1).

Lindsay et al. disclose a cleaning article (Figures; Abstract) comprising: at least two sheets (Figures 1, 2 and 5; Paragraphs 0062, 0153 and 0183), each of the at least two sheets comprising a first layer comprising a melamine-formaldehyde foam (Paragraphs 0138 and 0153), wherein each of the at least two sheets comprises at least five sheet sides (Figures 1, 2 and 5; Paragraphs 0062, 0153 and 0183), each of the at least five sheet sides having a length and a width (Figures 1, 2 and 5; Paragraphs 0062, 0153 and 0183), wherein at least one of the at least five sheet sides is a sheet attachment side (Paragraph 0138, wherein the layers are attached with an adhesive); and an adhesive; wherein the adhesive is in contact with the sheet attachment side of each of the at least two sheets such that each of the at least two sheets is removably attached to the cleaning article by the adhesive (Paragraphs 0138 and 0153, wherein the layers are attached with an adhesive) and wherein the adhesive is discontinuous along the length of the sheet attachment side of each of the at least two sheets (Paragraph 0020) as in claim 1. With respect to claim 4, the at least two sheets are arranged in a stack such that each of the sheet attachment sides of the at least two sheets are aligned and facing in the same direction, the stack having a length parallel to the length of the sheet attachment side and a width parallel to the width of the sheet attachment side, wherein the adhesive is discontinuous along the length of the stack (Figures 1, 2 and 5; Paragraphs 0020, 0062, 0153 and 0183). Regarding claim 10, each of the at least two sheets is cuboid in shape (Figures 1, 2 and 5; Paragraphs 0062 and 0183). For claim 12, each of the at least two sheets has a thickness of from about 0.5 mm to about 4 mm (Paragraph 0139). In claim 14, the article further comprising a second layer, wherein the second layer is attached to the first layer of at least one of the at least two sheets (Figure 5, #12 and 14). With regard to claim 15, the melamine-formaldehyde foam comprises a benefit agent selected from the group consisting of a detergent composition; surfactants; dyes; inks; pigments; scents; acids; bases; oils; salts; bleach; antimicrobial agents; fragrances; solvents; biocides; hydrophobicizing agents; hydrophilizing agents; enzymes; influencing haptics; agents influencing the soil release behavior; formaldehyde scavengers; inorganic abrasives; organic abrasives; and mixtures thereof (Paragraphs 0036; Claim 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 – 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (USPGPub 2005/0136238 A1) in view of Jou-Chen et al. (USPGPub 2006/0000043 A1).

Lindsay et al. disclose a cleaning article (Figures; Abstract) comprising: at least two sheets (Figures 1, 2 and 5; Paragraphs 0062, 0153 and 0183), each of the at least two sheets comprising a first layer comprising a melamine-formaldehyde foam (Paragraphs 0138 and 0153), wherein each of the at least two sheets comprises at least five sheet sides (Figures 1, 2 and 5; Paragraphs 0062, 0153 and 0183), each of the at least five sheet sides having a length and a width (Figures 1, 2 and 5; Paragraphs 0062, 0153 and 0183), wherein at least one of the at least five sheet sides is a sheet attachment side (Paragraph 0138, wherein the layers are attached with an adhesive); and an adhesive; wherein the adhesive is in contact with the sheet attachment side of each of the at least two sheets such that each of the at least two sheets is removably attached to the cleaning article by the adhesive (Paragraphs 0138 and 0153, wherein the layers are attached with an adhesive) and wherein the adhesive is discontinuous along the length of the sheet attachment side of each of the at least two sheets (Paragraph 0020). However, Lindsay et al. fail to disclose a cover comprising a spine panel, wherein at least a portion of the spine panel is in contact with the adhesive and is joined by the adhesive to the at least two sheets at the sheet attachment side of each of the at least two sheets, a back panel fixedly attached to and extending outwardly from the spine panel, wherein the back panel is substantially free of adhesive and wherein the back panel partially or wholly obscures at least a portion of a side of at least one of the two sheets, at least a portion of the adhesive is applied as one or more continuous adhesive strips transversely extending the width of the stack, at least a portion of the adhesive is applied as two or more continuous adhesive strips transversely extending the width of the stack having an area free of adhesive therebetween, the adhesive is applied along the length of the sheet attachment side at regularly spaced intervals, the adhesive is applied in a stippledCase 1526726 pattern, at least 10% of the sheet attachment side of each of the at least two sheets is free of adhesive, the length of the attachment side of each of the at least two sheets is from about 20 mm to about 200 mm, and the cleaning article comprises at least 5 sheets.  

Jou-Chen et al. teach a cleaning article (Figure 8; Abstract) a cover comprising a spine panel (Figure 8, #52), wherein at least a portion of the spine panel is in contact with the at least two sheets at the sheet attachment side of each of the at least two sheets (Figure 8, #18 and 52), a back panel fixedly attached to and extending outwardly from the spine panel (Figure 8, #14), wherein the back panel is substantially free of adhesive and wherein the back panel partially or wholly obscures at least a portion of a side of at least one of the two sheets (Figure 8, #14 and 18) for the purpose of having the sheets as an integral part of the cleaning article (Figure 8; Paragraph 0059).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a spine and back panel as part of the cleaning article of Lindsay et al. in order to have the sheets as an integral part of the cleaning article as taught by Jou-Chen et al.


With regard to the limitations of “at least a portion of the adhesive is applied as one or more continuous adhesive strips transversely extending the width of the stack, at least a portion of the adhesive is applied as two or more continuous adhesive strips transversely extending the width of the stack having an area free of adhesive therebetween, the adhesive is applied along the length of the sheet attachment side at regularly spaced intervals, the adhesive is applied in a stippledCase 1526726 pattern, at least 10% of the sheet attachment side of each of the at least two sheets is free of adhesive”, Lindsay et al. clearly states that the adhesive may be applied using a variety of methods, strengths and patterns (Paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive in the claimed patterns and coverages.

With regard to the limitations of “the length of the attachment side of each of the at least two sheets is from about 20 mm to about 200 mm” Lindsay et al. clearly states that the cleaning article may be used for a variety of different applications (Paragraphs 0166 – 0183).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a specific size of a cleaning article, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art MPEP 2144.04.

With regard to the limitations of “the cleaning article comprises at least 5 sheets”.  Lindsay et al. clearly discloses that the cleaning article may have a number of sheets (Figure 5; Paragraph 0153). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have multiple sheets, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 23, 2021